
	

113 S496 IS: Farmers Undertake Environmental Land Stewardship Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 496
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2013
			Mr. Pryor (for himself,
			 Mr. Inhofe, Mrs. Fischer, Mr.
			 Boozman, Mr. Cochran, and
			 Mr. Johanns) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To direct the Administrator of the
		  Environmental Protection Agency to change the Spill Prevention, Control, and
		  Countermeasure rule with respect to certain farms.
	
	
		1.Short titleThis Act may be cited as the
			 Farmers Undertake Environmental Land
			 Stewardship Act or the FUELS Act.
		2.Applicability of Spill
			 Prevention, Control, and Countermeasure rule
			(a)DefinitionsIn this Act:
				(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
				(2)FarmThe
			 term farm has the meaning given the term in
			 section
			 112.2 of title 40, Code of Federal Regulations (or successor
			 regulations).
				(3)GallonThe
			 term gallon means a United States liquid gallon.
				(4)OilThe
			 term oil has the meaning given the term in section 112.2 of title
			 40, Code of Federal Regulations (or successor regulations).
				(5)Oil
			 dischargeThe term oil discharge has the meaning
			 given the term discharge in section 112.2 of title 40, Code of
			 Federal Regulations (or successor regulations).
				(6)Reportable oil
			 discharge historyThe term reportable oil discharge
			 history has the meaning as used to describe reportable discharge
			 history in section 112.7(k)(1) of title 40, Code of Federal Regulations
			 (or successor regulations).
				(7)Spill
			 Prevention, Control, and Countermeasure ruleThe term Spill
			 Prevention, Control, and Countermeasure rule means the regulation,
			 including amendments, promulgated by the Environmental Protection Agency under
			 part 112 of title 40, Code of Federal Regulations.
				(b)CertificationIn
			 implementing the Spill Prevention, Control, and Countermeasure rule with
			 respect to any farm, the Administrator shall—
				(1)require
			 certification of compliance with the rule by—
					(A)a professional
			 engineer for a farm with—
						(i)an
			 individual tank with an aboveground storage capacity greater than 10,000
			 gallons;
						(ii)an
			 aggregate aboveground storage capacity greater than or equal to 42,000 gallons;
			 or
						(iii)a
			 reportable oil discharge history; or
						(B)the owner or
			 operator of the farm (via self-certification) for a farm with—
						(i)an aggregate aboveground storage capacity
			 greater than 10,000 gallons but less than 42,000 gallons; and
						(ii)no reportable oil discharge history of oil;
			 and
						(2)exempt from all
			 requirements of the rule any farm—
					(A)with an aggregate aboveground storage
			 capacity of less than or equal to 10,000 gallons; and
					(B)no reportable oil discharge history.
					(c)Calculation of
			 aggregate aboveground storage capacityFor purposes of subsection (b), the
			 aggregate aboveground storage capacity of a farm excludes all containers on
			 separate parcels that have a capacity that is less than 1,320 gallons.
			
